                            IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION


UNITED STATES OF AMERICA,                         )CASE NO.
                                                   )
                                 Plaintift         )
                                                   )JUDGE
                   V.                        )
                                                   )
THE REAL PROPERTY LOCATED AT    )
741l SALIDA ROAD,MENTOR-ON― THE )
―LAKE,LAKE COUNTY,OHIO;         )
PARCEL NUMBER:19A-089¨ A-00-011-0, )
                                                   )
                                 Dcfendant.            )NOTICE OF FOMEITUu
To:   Clinton Reider

        The abovc― captiOned forfeiture action was flled in l」   .S.E)istrict Court on August 26,


2019. A copy ofthc Complaint in Forfciture is attachcd. If you claiin an interest in thc

dcfendant property,thc following applics:

        Pursuant to Rulc G ofthe Supplcmcntal Rules fbr Adnliralty orヽ        4aritime Clairns and

Asset Forfeiture Actions,you are required to flle with the Court,and serve upon James L.

h/1orford,plaintiffs attomey,whose address is United States Attomcy's Offlce,400 Unitcd

States Court I‐   Iouse,801 Wcst Superior Avenue,Cleveland,Ohio 44113,a verifled clailn to the

defcndant propcrty within 35 days a■ er your receipt ofthe complaint. The clailn shall contain

the inforllnation required by Rule G(5)ofthe Said Supplemental Rules.Additionally,you must

fllc and seⅣ c an answcr to thc complaint,or a llnotion under Rule 12 ofthe Fcderal Rules of
Civil Procedure, within 21 days after the filing of the claim, exclusive of the date of filing.   If
you fail to do so, judgment will be taken for the relief demanded in the complaint.

                                                       Respectfully,

                                                       Justin E. Herdman
                                                       U.S. Attorney, Northern District of Ohio




                                                                                  Attorney, N.D. Ohio
                                                       Carl B. Stokes U.S. Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, Ohio 44113
                                                       216 -622 -37 43 I F ax: 216.522.7 499
                                                       James. Morford@usdoj gov.
                                                  つん
